DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos (US2008/0260607) in view of  Ho ("Morphology-Controllable Synthesis of Mesoporous CeO2 Nano- and Microstructures”  Chem. Mater. 2005, 17:4514-4522).
Flytzani-Stephanopoulos teaches a method of preparing gold deposited ceria catalyst ([0022], [0023], [0080]) comprising adding desired amount of HAuCl4 into an aqueous slurry of prepared ceria, then washing, drying and calcining the gold deposited ceria to form gold/ceria catalyst  wherein the ceria particles with diameter less than 10nm ([0091], [0095]-[0096]).  Flytzani-Stephanopoulos also teaches ceria being prepared via mixing aqueous metal nitrate solutions with urea (H2N--CO--NH2) and heated under vigorous stirring and addition of deionized water, then the resulting gel was boiled and aged for forming a precipitate, the precipitate was filtered and washed, dried  and calcined ([0093]).  Flytzani also teaches the metallic constituent deposited onto ceria comprises gold, platinum or other precious metals ([0022], [0080]). 
Flytzani-Stephanopoulos disclosed ceria nanoparticles read onto the instantly claimed nanostructure in light of the instant specification (see instant publication US2020/0276564 para. [0060]). 
Regarding claim 1, Flytzani-Stephanopoulos does not expressly teach the nanostructure's reaction surface with a reducing agent. 
Ho teaches synthesizing mesoporous CeO2 nanostructures (nanospheres) can be formed via dissolving ammonium cerium nitrate precursor in ethylene glycol containing poly(vinylpyrrolidone) (PVP) under vigorous stirring for forming a homogenous solution,  heating such formed mixture solution, drying, washing and 
It would have been obvious for one of ordinary skill in the art to adopt ethylene glycol as shown by Ho to modify the CeO2 producing process of Flytzani-Stephanopoulos because by doing so can help provide cerium formate (i.e. a reducing agent) on CeO2 nanostructure thus help provide CeO2 with improved catalytic activity and controlled morphology as suggested by Ho (page 4521 Fig. 8, table 4, section 3. 9).
Since Flytzani-Stephanopoulos teaches an aqueous slurry of precipitated ceria can be used for depositing metallic particles such as gold etc. and metallic deposited ceria ( i.e. bimetallic product)  will go through calcining for producing desired catalyst while Ho discloses heating cerium containing solution leading to production of CeO2 nanosphere having cerium formate whose reduction leads to formation of ceria, therefore, one of ordinary skill in the art would have been obvious to adopt such heated cerium containing solution having CeO2 nanostructure with cerium formate on the surface  as a ceria containing solution for depositing needed catalytic metal ( i.e. Au) because by doing so can reduce the energy and time requirement associated with calcining the ceria material itself since  metal deposited catalyst support already requires a calcining step for forming desired metal deposited ceria catalyst, i.e. 
Regarding claim 2,  such limitation has been  taught as discussed above. 
Regarding claim 3-6, Ho further discloses cerium formate repeating units linked together through the organic-based bridge to give a 1D dimensional structure before calcination (page 4526 last para) where such teachings suggest that the reducing agent (cerium formate)  being bounded to the nanostructure reaction surface and forms a surface layer on the reaction surface.  Furthermore, Ho teaches a same or substantially the same nanostructure having same or substantially the same cerium formate, therefore,  same or substantially the same such cerium formate being functioning as reducing agent when depositing precious metal (e.g. Au) to form metallic particles of precious metal would be expected. 
Regarding claim 8,  Flytzani-Stephanopoulos  already teaches gold being deposited onto ceria surface to form a bimetallic product, apparently gold being formed a layer on surface of the bimetallic product. 
Regarding claim 9, Flytzani-Stephanopoulos also teaches deposited metal can be Pt, Pd, Cu, Rh, Ag, Fe, Mn, Ni, Co etc. as well ([0022]).   Ho further teaches decomposition of ammonium cerium nitrate release oxygen during CeO2 generation and ethylene glycol can be oxidized to oxalic acid and formic acid etc. (page 4520 left col.).  Flytzani-Stephanopoulos already teaches such ceria containing solution can be used for depositing a second metal, such as gold salt (e.g. HAuCl4)  via mixing such 
Regarding claim 10, Flytzani-Stephanopoulos further teaches aqueous solution of HAuCl4 and cerium precursor being cerium (III) nitrate ([0095]). 
Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos (US2008/0260607) in view of  Ho ("Morphology-Controllable Synthesis of Mesoporous CeO2 Nano- and Microstructures”  Chem. Mater. 2005, 17:4514-4522) as applied above, and further in view of Yang (US2015/0057149). 
Regarding claim 3, in arguendo about Flytzani-Stephanopoulos in view of Ho not expressly teaching the reducing agent being formate. 
Yang teaches a method of making a catalyst comprising (i) impregnating a precious group metal on a support in the form of a dissolved salt solution; and (ii) reducing the precious group metal in cationic form to a reduced precious group metal in metallic form by reductants in gas phase, liquid phase, solid phase, or combinations thereof wherein the reductants can be ammonium formate ([0037], [0038]).  Yang further discloses the support can be ceria and catalyst can be used for CO oxidation ([0026], [0033]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known formate reductant as shown by Yang to modify the catalyst producing process of Flytzani-Stephanopoulos in view of Ho because adopting such well-known technique for predictable results, i.e., adopting such well known formate reductant for help producing a desired ceria support noble metal catalyst, well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flytzani-Stephanopoulos (US2008/0260607) in view of  Ho ("Morphology-Controllable Synthesis of Mesoporous CeO2 Nano- and Microstructures”  Chem. Mater. 2005, 17:4514-4522) as applied above, and further in view of Cho (US2011/0067315). 
Flytzani-Stephanopoulos in view of Ho does not expressly teach the nanostructure being cerium hydroxycarbonate. 
Cho teaches cerium hydroxycarbonate can be easily formed and such cerium hydroxycarbonate can be used as precursor for preparing nanocrystalline ceria ([0020], [0058], [0061], [0073]). 
It would have been obvious for one of ordinary skill in the art to adopt such cerium hydroxycarbonate to modify  the nanostructure of Flytzani-Stephanopoulos in view of  Ho because by doing so can help provide cerium hydroxycarbonate with desired crystal structure, size, shape and the like thus producing cerium oxide with desired physiochemical properties, shape, size and the like.  Furthermore, adopting such well-known technique for predictable results, i.e. adopting cerium hydroxycarbonate as precursor of providing ceria nanostructure, is well within the scope of one ordinary skill in the art (see MPEP KSR 2143).   
Claim 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (In situ Growth of Au@CeO2 Core-Shell Nanoparticles and CeO2  Nanotubes from Ce(OH)CO3 nanorods, Journal of Materials Chemistry A, 2013, 1, page 288-294)  as evidenced by  Chen (Formation of CeO2 Nanotubes from Ce(OH)CO3 nanorods through Kirkendall Diffusion, Inorganic Chemstiry, 48:1334-1338, 2009).
2 core-shell (CS) nanoparticles (NPs)-CeO2  nanotubes (NTs) nanocomposite (abstract) comprising forming a Ce(OH)CO3 nanorod template  (page 289 left col. 2nd last para.), then mixing such prepared Ce(OH)CO3 nanorod with a HAuCl4 solution  and  heating such mixture at certain temperature, followed by washing and drying (page 289 left col. last para.-right col. first para.)  to form the Au@CeO2 core-shell (CS) nanoparticles (NPs)-CeO2  nanotubes (NTs) nanocomposite ( i.e. an Au-CeO2 nanocomposite hence  a metal/metal oxide material).  Zhu further discloses the Ce(III) existed in the Ce(OH)CO3 nanorods,   which reduces  Au ions in HAuCl4 while itself being oxidized to Ce(IV) oxide ( i.e CeO2)  (page 289 Right col. last para.-page 290 first para., Fig. 1, page 291 right col. 2nd para lines 1-13 ), therefore, Zhu disclosed Ce(OH)CO3 nanorods comprising a first metal and a reducing agent on its surface and such reducing agent reduce the metal salt to deposit gold onto the nanorods surface to form a bimetallic product (page 290 2nd para and Fig. 2). 
Zhu already using same or substantially the same nanostructure whose surface having same or substantially the same reducing agent, then using such same or substantially the same reducing agent to reduce a same or substantially the same metal salt as that of instantly claimed in light of the instant specification (see instant publication US2016/0361707 paragraph [0062], [0077]), therefore, same or substantially the same forming a bimetallic product as that of instantly claimed is expected.
Zhu further discloses Ce(OH)CO3 can be easily removed by acid washing or calcining (page 289  last para  last three lines).  
3 template by converting such material to CeO2 (page 1336 right col. 2nd para. lines 16-page 1337 first 2 lines). It is noted that Chen reference is cited as reference 21 in Zhu. 
Regarding claim 1, it would have been obvious for one of ordinary skill in the art to adopt a calcination to modify the Au-CeO2 composite producing process of Zhu because by doing so can help easily removing undesired Ce(OH)CO3 and converting such template to CeO2 as suggested by Zhu (page 289  last para  last three lines) and Chen (page 1336 equation (4) and  page 1337 first 2 lines). 
Regarding claim 5, Zhu already using same or substantially the same nanostructure whose surface having same or substantially the same reducing agent, then using  such same or substantially the same reducing agent to reduce same or substantially the same metal salt as that of instantly claimed  in light of the instant specification (see instant publication US2016/0361707 paragraph [0062], [0077]), therefore, same or substantially the same such  reducing agent being bound to the reaction surface of the nanostructure is expected. 
Regarding claim 6, Zhu teaches reducing agent forming a layer on the surface of nanostructure (Fig. 4-5, page 291 right col. 2nd para lines 1-13). 
Regarding claim 7, Zhu already teaches the nanostructure being Ce(OH)CO3 (i.e. cerium hydroxycarbonate nanorods). 
Regarding claim 8, Zhu teaches Au forming a layer on a surface of the formed Au-CeO2 nanocomposite (Fig. 4-5, page 291 right col. 2nd para lines 1-13). 
Regarding claim 9, Zhu disclosed gold element in HAuCl4 is in an oxidation form. 
Claims 2-4  are rejected under 35 U.S.C. 103 as being unpatentable over Zhu  et al. (In situ Growth of Au@CeO2 Core-Shell Nanoparticles and CeO2  Nanotubes from Ce(OH)CO3 nanorods, Journal of Materials Chemistry A, 2013, 1, page 288-294)  as evidenced by  Chen (Formation of CeO2 Nanotubes from Ce(OH)CO3 nanorods through Kirkendall Diffusion, Inorganic Chemistry 2009, 48, page 1334-1338) as applied above,  and further in view of Sha(CN101168447).
Regarding claim 2-3, Zhu does not expressly teach the reducing agent being an organic material or being formate. 
	However, Zhu further discloses Ce(III) having certain reducibility to noble metal ions (page 289 2nd para.) and Ce(III) reducing gold metal ions to metallic gold (page 290 first para.). 
Shan teaches using cerium nitrate and an alcoholic solvent comprising ethylene glycol (claim 1, 4, Description page 2 2nd last para.) to form a precursor of cerium formate Ce(HCOO)3 or basic cerium carbonate (Ce (CO3)OH) (i.e. cerium hydroxyl carbonate, also Ce(OH)CO3), wherein both such cerium formate  and  basic cerium carbonate are both CeO2 precursors containing Ce (III) ions. 
	It would have been obvious for one of ordinary skill in the art “obvious to try” to adopt a CeO2 precursor of cerium formate (containing Ce (III))  as shown by Shan to modify or replace  Ce(OH)CO3 in Au-CeO2 nanocomposite producing process of Zhu because substituting equivalents known for same purpose just an obvious choice for one of ordinary skill in the art (see MPEP 2144. 06) and because by doing so can help expand the choices for providing desired CeO2 precursors containing  Ce(III) ( i.e. th para.).  
	Regarding claim 4, Shan already teaches such limitation as discussed above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (In situ Growth of Au@CeO2 Core-Shell Nanoparticles and CeO2  Nanotubes from Ce(OH)CO3 nanorods, Journal of Materials Chemistry A, 2013, 1, page 288-294)  as evidenced by  Chen (Formation of CeO2 Nanotubes from Ce(OH)CO3 nanorods through Kirkendall Diffusion) as applied above,   and further in view of Zhang(In situ Loading of Ultrafine AuPd  Particles on Ceria: Highly Active Catalyst for Solvent-free Selective Oxidation of Benzyl Alcohol, Langmuir, 2011, vol 27 (3), page 1152-1157).
Regarding claim 10, Zhu does not expressly teaching metal salt (HAuCl4) being aqueous. 
However, Zhang teaches aqueous HAuCl4 being a well-known metal salt being used together with Ce(III) oxide for forming desired Au and CeO2 containing material (page 1153 left col. section 2.1). 
It would have been obvious for one of ordinary skill in the art to adopt such well known aqueous solution of HAuCl4 as shown by Zhang to practice HAuCl4 solution of Zhu because adopting such well known aqueous HAuCl4 solution is well within the scope of one ordinary skill in the art and because adopting cheap and readily available water as solvent to form an aqueous solution is cheap and commonsensical. 

Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-10 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10  of U.S. Patent No. 10493437. Although the claims at issue are not identical, they are not patentably distinct from each other because  US patent’437 teaches a same method of preparing a metal/metal oxide material as that of instantly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Fisher to US2014/0154160 discloses a composition comprising a supported bimetallic catalyst consisting of gold and a metal selected from the group consisting of platinum, rhodium, ruthenium, copper and nickel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759